THORNBERRY, Circuit Judge,
concurring in part; dissenting in part:
Admiralty jurisdiction does not encompass actions in tort unless the wrong occurs *317on navigable waters and bears a significant relationship to traditional maritime activity. Executive Jet Aviation, Inc. v. City of Cleveland, 409 U.S. 249, 93 S.Ct. 493, 34 L.Ed.2d 454 (1972); Kelly v. Smith, 485 F.2d 520 (5th Cir. 1973). The district court in this instance found it unnecessary to reach the navigability issue, since it found the “traditional maritime activity” criterion dispositive of the case. Although I am sympathetic with that court’s conclusion that pleasure boating is not the stuff of which admiralty jurisdiction should be made, the question is no longer open for us to decide, since this Court has held that noncommercial activity does fall within the ambit of admiralty jurisdiction. Kelly, supra.
It is important to note, however, that the Kelly decision preserved a link (though certainly a weak one) with commercial activity that the majority in this case severs completely. The Court justified its decision in Kelly as follows:
Rifle fire directed at a vessel, albeit a small one, on a major commercial artery, and injuring the pilot, presents sufficient danger to maritime commerce for the federal courts of admiralty to assume jurisdiction and to furnish remedies to those aboard the vessel and injured by that conduct.
Id. at 526 (emphasis added). In contrast, there is no hint in the case before us that the tort created a similar “danger to maritime commerce” and thus no trace of any federal interest at stake in this case. Because I believe that the desire for certainty cannot alone justify the assumption of federal control over matters of purely local concern, I would remand for a finding on whether the stretch of river where the accident occurred functions as an artery of commerce. See Chapman v. United States, 575 F.2d 147, 151 (7th Cir. 1978) (en banc); Adams v. Montana Power Co., 528 F.2d 437 (9th Cir. 1975). Since the majority finds it unnecessary to answer this question, I respectfully dissent.